Title: The Commissioners to Gabriel de Sartine, 7 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passy Jany 7. 17789
     
     We have the Honour to inclose to your Excellency two Memorials concerning a French Vessell retaken from an English Privateer by An American Privateer the Hampden commanded by Captain Pickering.
     As there is nothing in either of the Treaties between his Majesty and the united States, respecting such Rescues and Recaptures the Laws of each State must govern the Cases of the Vessells carried into it, and no La untill Some new Regulation Shall take Place and. The Sale was made before the new Regulations took place and we apprehend that no Law or Ordinance can justly be made to have a Retrospect or a Retroactive Effect.
     We beg the favor of your Excellency to order what appears to you just in this particular case.
    